Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14, 17, and 20-21 in the reply filed on 09/02/2021 is acknowledged.  The traversal is on the ground(s) that all claims are sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims, and thus there is no serious search burden.  This is not found persuasive because claims 15-16, 18-19, and 22 are product by process claims. Specifically, the coated solid PCD of claim 15 does not require the steps of claim 1, rather claim 15 only requires the structure implied by the steps of claim 1 (i.e. carbide coating, element layer, and transition layer) but does not require the actual processes, such as vapor deposition or a chemical element present in stoichiometric excess in the molar ratio to the elemental carbides formed. Additionally, claim 15 requires solid PCD, while claim 1 only requires diamond materials. Similarly, the machine component of claim 18 does not require the steps of claim 17 and thus does not require the solder connection to be produced at a maximum of 700 °C in an air atmosphere under normal pressure. As a result, the unelected claims would require a different field of search. Specifically, the unelected claims would require search in different subclasses, such as B23B27/14, B23B2226/315, and B23C9/00, as well as a unique text search focused more heavily on the materials present than the method of deposition. Therefore, a serious burden is present.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
Before the formula on pg. 9, “is preferred as transition layer” should read “is preferred as the transition layer.”
In the formula on pg. 9, the “x” after the first pair of parentheses should be subscripted (as seen with “y” in the same formula) to read “(E1, E2, E3 … Exy)x”
After the formula in the third paragraph of pg. 9, “the range of 0 – 2” and “the range of 0.5 – 2” should read “the range of 0 to 2” and “the range of 0.5 to 2”
In line 1 and paragraph 3 of pg. 10, “10 000 mPa” should read “10000 mPa”
In the last paragraph of pg. 9, third paragraph of pg. 10, and fourth paragraph of pg. 12, the word “minus” should read “negative” or the numbers should be modified to read, for example, “-1000” instead of “minus 1000”
Appropriate correction is required.
Claim Objections
Claims 8, 11, and 13 objected to because of the following informalities:  
In the formula of claim 8, the “x” after the first pair of parentheses should be subscripted (as seen with “y” in the same formula) to read “(E1, E2, E3 … Exy)x”
After the formula in claim 8, “the range of 0 – 2” and “the range of 0.5 – 2” should read “the range of 0 to 2” and “the range of 0.5 to 2”
In claims 11 and 13, “10 000 mPa” should read “10000 mPa”
In claims 11 and 13, the word “minus” should read “negative” or the numbers should be modified to read “-1000” instead of “minus 1000”
Appropriate correction is required.
Claim Interpretation
In claim 1, the limitation “a partial quantity of the diamond carbon of the diamonds contained in the surface of the diamond materials” is interpreted to mean carbon atoms within the diamond structure of the “diamond materials” which may include substructures/phases other than diamond.
In claim 8, the “BCNO” in the formula is interpreted to be a compound with the structure BCNO (i.e. boron, carbon, nitrogen, and oxygen in a 1:1:1:1 ratio).
In claim 17, the limitation “an air atmosphere under normal pressure” is interpreted to mean air at atmospheric pressure, or approximately 1 atm.
Claim 17 depends on claim 15, which is a product by process claim depending on claim 1. Because claim 15 is product by process, only the structure implied by the steps is required in claim 15 and therefore claim 17 does not require the steps themselves, just the structure of claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6. 8-9. 13, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "largely" in claim 6 is a relative term which renders the claim indefinite.  The term "at least largely removed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear how much must be removed to meet the limitation of “largely” removed.
In claim 8, the (E1, E2, E3 …Exy)x portion of the formula is unclear. Because E is an element selected from the group consisting of Mg, B, Al, Si, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W, it appears that E1, E2, E3, and Exy are different elements selected from this group. However, it is unclear whether the formula requires that only one or multiple of these elements are present in the layer. Additionally, it is unclear whether “Exy” is related to the “x” and “y” subscripts in the equation. 
Claim 13 recites that the transition layer is “also” applied to the elemental carbide layer by means of PVD in a temperature range from 400 to 600 °C at a bias voltage of 0 to -1000 V and a pressure of 100 mPa to 10000 mPa for a duration of 0.1 h of 0.3h. This limitation is indefinite because claim 13 depends on claim 1, not claim 11, and therefore it is unclear what “also” refers to.
In claim 20, the limitation “a noble gas atmosphere in the PVD process” is unclear as to whether this noble gas atmosphere is the same as the noble gas atmosphere in claim 1.
Claim 9 is indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1).
Claim 1:
Regarding claim 1, Reich (DE102010006267A1) teaches a method for coating solid polycrystalline diamonds (para 0002), wherein the diamond material is coated by PVD (vapor deposition) (para 0014), wherein the coating is performed with at least one carbide forming chemical element selected from the group consisting of Ti, Zr, V, or Cr (para 0008), the formation of near-surface carbides (partial amount of the diamond carbon of the diamonds that are contained in the surface of the diamond materials is converted into elemental carbides), thus forming an elemental carbide layer (para 0012). Reich also teaches forming a reactive, carbide-forming, metallic (element) base layer (para 0016; Fig. 1 – “reaktive metallische Schicht,” or “reactive metallic layer”) atop the surface carbide layer and a hard material (transitional) top layer is deposited on the resulting elemental layer and the transitional layer comprises a nitride layer (e.g. TiAlN) (para 0016; Fig. 1 – “Hartstoff-Deckschicht,” or “hard material top layer”). Because a reactive metal (element) layer is formed in addition to the metal-carbide layer (para 0012; Fig. 1), the reactive metal (chemical element) would necessarily be present in stoichiometric excess in the molar ratio to the elemental carbides formed.
Reich fails to explicitly teach that the vapor deposition process is performed in a noble gas atmosphere. However, Massler (US 20040038033 A1) teaches depositing a chromium adhesion layer by sputtering (PVD) in argon (noble gas atmosphere) (para 0152), wherein the chromium layer is deposited prior to a hard, protective DLC layer (para 0178) for cutting applications (para 0044), wherein the DLC layers are alternatives to layers including TiAlN (para 0062). Reich teaches depositing carbide forming metals, such as Cr, as an adhesive layer for coating PCD (para 0008) by PVD (para 0018) before depositing a TiAlN layer as a wear resistant top layer 
Claims 2-3, 5, and 10-11 and 20:
Regarding claim 2, as described in the claim 1 rejection, Reich teaches the solid diamond materials comprise polycrystalline diamonds (para 0002).
Regarding claim 3, Reich teaches the PCD materials are produced by a sintering process (sintered together diamond particles of polycrystalline diamonds) (para 0002).
Regarding claim 5, Reich teaches the (solid) PCD materials are applied to a HM (hard metal) substrate (substructure) (Fig. 1 – “HM-Substrat aufgebracht,” or “Applied to the HM substrate”). 
Regarding claim 10, Reich teaches the vapor deposition process is PVD (para 0014), as described in the claim 1 rejection.
Regarding claim 11, Reich teaches PVD is carried out at a temperature of 300 to 600 °C (para 0018). Reich fails to explicitly teach the PVD of the carbide forming element is carried out at a bias voltage of 0 to -1000 V and a pressure of 100 mPa to 10000 mPa for a duration of 1 to 20 min. However, Massler (US 20040038033 A1) teaches depositing a chromium adhesion layer by sputtering (PVD) for 6 minutes (duration of 1 min to 20 min) at a pressure of 10^-4 to 10^-3 mbar, or 10 to 100 mPa, and a negative biasing voltage of 75 V (0 to minus 1000 V) (para 0152), wherein the chromium layer is deposited prior to a hard, protective DLC layer (para 0178) for cutting applications (para 0044), wherein the DLC layers are alternatives to layers including TiAlN (para 0062). Reich teaches depositing carbide forming metals, such as Cr, as an adhesive layer for coating PCD (para 0008) by PVD (para 0018) before depositing a TiAlN layer as a wear resistant top layer (para 0016). Because Reich and Massler both teach depositing a Cr layer by 
Regarding claim 20, as described in the claim 1 rejection, Reich in view of Massler teaches sputtering (PVD) the carbide forming elements using argon.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 3 above, and further in view of Saridikmen (US 20110283628 A1).
Regarding claim 4, Reich teaches the PCDs contain metallic binder material (adjuvants) in the sintering process (para 0002). Reich fails to explicitly teach the adjuvants are selected from the group consisting of Al, Mg, Fe, Co, Ni, and mixtures thereof. However, Saridikmen (US 20110283628 A1) teaches a PCD cutter insert formed by sintering diamond grains together with a cobalt binder (para 0035-0036, 0041-0042). Reich teaches PCD materials for cutting tools that are formed by sintering with a metallic binder material (para 0001-0002). Because Saridikmen teaches that such binder materials were operable, it would have been obvious to a person . 

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 3 above, and further in view of Rosenberger (DE 102016102126 A1).
Regarding claim 5, Reich teaches the (solid) PCD materials are applied to a HM (hard metal) substrate (substructure) (Fig. 1 – “HM-Substrat aufgebracht,” or “Applied to the HM substrate”). Alternatively, Reich fails to explicitly teach the (solid) PCDs have a hard metal substructure. However, Rosenberger (DE 102016102126 A1) teaches a (solid) PCD substrate can be soldered or sintered to a support/overlay (substructure) of hard metal (para 0021-0023). Reich and Rosenberger teach PCD with coatings applied to be used in cutting tools (Reich para 0001, 0014; Rosenberger para 0001, 0005). Because Rosenberger teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the PCD of Reich to a hard metal support (substructure) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 
Regarding claim 7, Reich fails to explicitly teach the sintered together diamond particles have a mean grain size of 0.5 micron to 100 micron. However, Rosenberger (DE102016102126 A1) teaches a PCD substrate, which may be formed by sintering diamond grains (para 0021) and to be used for cutting tools with coatings applied to the surface (para 0005), has an average (mean) grain size of 1 to 25 micron depending on the cutting application (para 0019). Reich and Rosenberger teach PCD with coatings applied to be used in cutting tools (Reich para 0001, 0014; Rosenberger para 0001, 0005). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use PCD with a grain size of 1 to 25 microns in the Reich process depending on the desired cutting application, as taught by Rosenberger.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1) and Rosenberger (DE 102016102126 A1), as applied to claim 5 above, and further in view of Saridikmen (US 20110283628 A1).
Regarding claim 6, Reich fails to explicitly teach sintering adjuvants and/or the hard metal substructure are at least largely removed from the solid PCDs. However, Saridikmen (US 20110283628 A1) teaches a PCD cutter insert formed by sintering diamond grains together with a cobalt binder and then subjecting the PCD cutter insert to acid treatment to remove cobalt from substantially the whole volume of the PCD cutting structure (at least largely removed) in order to form a thermally stable PCD structure (para 0035-0036, 0041-0042). Reich teaches PCD materials for cutting tools that are formed by sintering with a metallic binder material (para 0001-0002). Because Saridikmen teaches that such binder removal methods were operable, it . 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Derflinger (US 7226670 B2).
Regarding claim 8, Reich fails to explicitly teach the transition layer satisfies the formula: 
(E1, E2, E3 … Exy)x(BCNO)y
wherein E is an element selected from the group consisting of Mg, B, Al, Si, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W; wherein x lies in the range of 0 to 2 and y lies in the range of 0.5 to 2, and B is boron, C is carbon, N is nitrogen, and O is oxygen. However, Derflinger (US 7226670 B2) teaches wear resistance improving coatings with the composition (AlCr)X, wherein X may be CBNO (col 5 line 32-38), as a replacement for conventional TiAlN coatings to reduce the amount of lubricants needed and thus reduce cost (col 5 line 52-61), wherein the AlCr(X) film is deposited by PVD (claim 18). Reich teaches a TiAlN hard material top layer to improve wear resistance of the coated PCD for cutting tools (para 0001, 0016), wherein the layer system, including the hard material top layer, is deposited by PVD (para 0014, 0018). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the TiAlN top layer of Reich with an (AlCr)CBNO layer taught by Derflinger in order to x(CBNO)y, which satisfies the claimed formula. Derflinger fails to explicitly teach x lies in the range of 0 to 2 and y lies in the range of 0.5 to 2. However, by presenting the formula as (AlyCr1-y)X, Derflinger implies that the stoichiometric ratio of AlCr to X (CBNO in this case) is 1:1 and thus x=1 and y=1. Alternatively, Derflinger teaches an essentially stoichiometric nitrogen percentage (i.e. 1:1 N:AlCr) in AlCrN layers (col 11 line 6-12); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stoichiometric ratio of CBNO in relation to AlCr because CBNO is taught as an alternative to N in the AlCrX layer (claim 1).
Regarding claim 9, as described in the claim 8 rejection, Reich in view of Derflinger teaches x and y both equal 1 (lie in the range from 0.5 to 1.1).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Carolan (US 20140325915 A1).
Regarding claim 12, Reich fails to explicitly teach, after coating, a tempering step at 200 to 600 °C for a time between 1 min and 60 min. However, Carolan (US 20140325915 A1) teaches heating (tempering) a treated super hard structure to a temperature of about 500 °C (at 200 to 600 °C) for 5 minutes (between 1 min and 60 min) after an initial heating and quenching step (para 0009-0010, 0013), wherein the treated super hard structure may be PCD for an insert to a cutting tool (para 0002, 0015). Because Carolan teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the treatment methods of Carolan, including heating,  Reich in view of Carolan fails to explicitly teach performing the tempering after coating. However, Carolan teaches the super hard structure is formed into an element for a tool after treatment (para 0015); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the treatment steps after coating PCD with the layer system of Reich, which improves various properties (Reich para 0017). Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the coating process before the treatment process of Carolan because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Kohlscheen (US 20150284837 A1).
Regarding claim 13, Reich fails to explicitly teach the transition layer is applied to the elemental carbide layer by PVD in a temperature range from 400 to 600 °C at a bias voltage of 0 to -1000 V and a pressure of 100 to 10000 mPa for a duration of 0.1 to 3 h. However, Kohlscheen (US 20150284837 A1) teaches coating a cutting tool with a TiAlN cover layer (para 0089, 0092, 0095) by sputtering (PVD) at a substrate temperature of 600 °C, a deposition time of 500 seconds, or .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Iacovangelo (US 5626909 A), Lutz (DE 102004056771 A1), and Smith (US 6047876 A).
Regarding claim 14, Reich fails to explicitly teach the transition layer is wetted with a solder in an air atmosphere. However, Iacovangelo (US 5626909 A) teaches a tool compact such as PCD with a multilayer coating including a metal bonding layer and protective layer (Abstract), wherein the protective layer comprises a braze compatible material to be brazed/soldered in air to a support (col 2 line 55-57, col 5 line 4-15). Furthermore, Lutz (DE 102004056771 A1) teaches wear resistant alloys to be used for cutting tasks can be connected to a base by coating the material with a silver solder or active solder depending if the material is metal or ceramic (para 0015). Additionally, Smith (US 6047876 A) teaches active braze (solder) materials permit the joining of elements by wetting solderable materials under normal air conditions, regardless of .

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Iacovangelo (US 5626909 A) and Harada (JP 2014083577 A).
Regarding claim 14, Reich fails to explicitly teach the transition layer is wetted with a solder in an air atmosphere. However, Iacovangelo (US 5626909 A) teaches a tool compact such as PCD with a multilayer coating including a metal bonding layer and protective layer (Abstract), wherein the protective layer comprises a braze compatible material to be brazed/soldered in air to a support (col 2 line 55-57, col 5 line 4-15). Furthermore, Harada (JP 2014083577 A) teaches an TiAlN layer, which is deposited on a cermet chip used as a cutting tool, may be wetted for brazing/soldering by applying a flux and increasing the temperature to 700 °C to induce oxidation (para 0032-0033). Reich teaches a protective layer of TiAlN (para 0016) and is intended for use in cutting tools (para 0001). Therefore, because Iacovangelo and Harada teach 
Regarding claim 21, as described in the claim 21 rejection, Modified Reich teaches wetting the transition layer with solder and flux in an air atmosphere.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Rosenberger (DE 102016102126 A) and Easley (US 20130022836 A1).
Regarding claim 17, Reich teaches a metallic support body (Fig. 1 – “HM-Substrat aufgebracht,” or “Applied to the HM substrate”). Reich fails to explicitly teach the solid PCD is fixed on at least one surface of the metallic support body by a solder connection wherein a hard solder is used as solder; and the solder connection between the coated solid PCD and the support body is produced at a maximum of 700 °C in an air atmosphere under normal pressure. However, Rosenberger (DE 102016102126 A) teaches a (solid) PCD substrate may be soldered to a hard metal overlay (support) comprising tungsten carbide with a solder with a low melting point of 600 to 750 °C (para 0021-0022), wherein the PCD substrates are intended to provide cutting inserts for cutting tools (para 0018, 0021). Reich also teaches PCD intended for cutting tools  
Reich in view of Rosenberger fails to explicitly teach that the soldering is performed in an air atmosphere under normal pressure at a maximum of 700 °C and using a hard solder. However, Easley (US 20130022836 A1) teaches brazing (soldering) polycrystalline diamond to tungsten carbide substrates (metallic support body) in air after depositing a thin tungsten layer on the PCD material (para 0074), wherein the braze (solder) is silver based (hard) and has a liquidus temperature of 700 °C (para 0061), and the optimal temperature is just above (i.e. approximately equal to) the braze metal liquidus temperature (para 0069). Easley also teaches that the brazing process is performed at a temperature from 700 °C to 1000 °C under ambient (normal) pressure in air (para 0011) and PCD in particular suffers from poor thermal stability at temperatures above 700 °C thus resulting in cracking (para 0048) and therefore it would have been obvious to a person having ordinary skill in the art to the effective filing date of the claimed invention to maintain the brazing temperature at about 700 °C or lower to prevent cracking. Because Easley teach that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to solder/braze the PCD and tungsten carbide support of Reich in view of Rosenberger by depositing a thin layer of tungsten to the PCD and soldering/brazing at a temperature of about .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhuk (US 20140290145 A1) teaches a diamond material coated with a tungsten containing adhesive layer and a protective coating containing a fraction of tungsten, wherein the protective coating is soldered to a tool substrate by wetting it with molten metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794